Citation Nr: 0510643
Decision Date: 03/11/05	Archive Date: 04/27/05

DOCKET NO. 00-00 902                        DATE MAR 11 2005

On appeal from the
Department of Veterans Mfairs Regional Office in New Orleans, Louisiana

THE ISSUE

Entitlement to service connection for the cause of the veteran's death, to include as due to exposure to herbicides and/or asbestos.

REPRESENTATION

Appellant represented by: Veterans of Foreign Wars of the United States

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Eric S. Leboff, Associate Counsel

INTRODUCTION

The veteran had active service from October 1948 until October 1951 and again from April 1955 until November 1957. He died on July 4, 1998. The appellant is the veteran's surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 1999 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in New Orleans, Louisiana.

This matter was previously before the Board in January 2002 and July 2004. On those occasions, remands were ordered to accomplish additional development.

This appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required on her part.

REMAND

The appellant provided testimony at a personal hearing before the undersigned in September 2001. In March 2004, she requested to be scheduled for a hearing before the Board. The Board remanded the case in July 2004, in part, to clarify whether the claimant desired another hearing before a Veterans Law Judge. In a statement received in July 2004, the appellant indicated that she elected to have another BV A hearing at the RO. She has not been afforded this opportunity.

-2


As such, the case is hereby remanded to the RO for the following action:

The appellant should be scheduled for a personal hearing before a Veterans Law Judge at the RO, unless hereafter otherwise indicated by the appellant.

Thereafter, the case should be returned to the Board as warranted. The appellant has the right to submit additional evidence and argument on the matter the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2004).

- 3 




